Citation Nr: 1802565	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  06-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1958 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  That decision granted service connection for traumatic arthritis of the left knee and assigned a 10 percent disability evaluation, effective from January 13, 2005, and addressed additional issues that are not before the Board at this time.  The Veteran appealed that decision. 

Testimony was received from the Veteran during a September 2009 Travel Board hearing.  A transcript of that testimony is associated with the record.

The Board remanded the left knee claim for further development in March 2010. The matter of entitlement to TDIU was not before the Board at that time. 

In November 2010, the Board denied the Veteran's left knee claim, but noted that, during the pendency of the appeal, the Veteran had asserted that his service-connected left knee disability rendered him unemployable.

As noted by the Board in November 2010, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Thus, the issue of the Veteran's entitlement to a TDIU was raised by the record, and as such was properly before the Board in November 2010.  The Veteran's TDIU claim was remanded by the Board for further procedural and evidentiary development in November 2010, June 2011, March 2015, and June 2017.

During the pendency of the appeal, the Veterans Law Judge who presided over the September 2009 Board hearing and who issued the previous November 2010, June 2011, March 2015, and June 2017 decisions and remands retired from the Board.  An October 2017 letter notified the Veteran of the same and advised him that he was entitled to request a new hearing before a currently sitting member of the Board.  As the Veteran has not requested another hearing, the Board will proceed with its decision rather than further delay adjudication of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the period prior to July 25, 2016, the Veteran did not meet the scheduler criteria for a TDIU. 

2.  The matter was referred to the Director of Compensation and Pension Service, who opined in a June 2016 statement that the evidence did not establish that the Veteran was unemployable due to his service-connected disabilities.

3.  For the period prior to July 25, 2016, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment.  

4.  For the period beginning July 25, 2016, the preponderance of the evidence establishes that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  For the period prior to July 25, 2016, the criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).  

2.  For the period beginning July 25, 2016, the criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Entitlement to TDIU 

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor; and disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, and neuropsychiatric.  See 38 C.F.R. § 4.16(a).

Even if a veteran fails to meet the applicable percentage standards in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2017); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.  The Director provided a decision in June 2016.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
In this case, service connection has been established for seven disabilities.  Lumbar spine DJD has been evaluated at 20 percent disabling since January 13, 2005; right knee DJD and left knee DJD are each evaluated at 10 percent disabling since January 13, 2005; tinnitus is evaluated at 10 percent disabling since December 6, 2008; bilateral hearing loss has been evaluated at 10 percent disabling between March 15, 2012 and August 23, 2016 and was evaluated at zero percent disabling prior to and after that date; and bilateral radiculopathy of the lower extremities are each evaluated as 20 percent disabling effective July 25, 2016.  The combined evaluation for compensation was 40 percent effective January 13, 2005; 50 percent effective March 15, 2012; and 70 percent effective July 25, 2016.

Prior to July 25, 2016, the Veteran does not meet the schedular criteria for a TDIU.  Beginning July 25, 2016, the Veteran has a combined rating of 70 percent effective July 25, 2016, and his "40 percent disability" is met as DJD of the bilateral knees and bilateral radiculopathy of the lower extremities, including the bilateral factor, results in a combined 50 percent.

Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU since July 25, 2016, the Board must still consider whether his service-connected disabilities have precluded him from securing and following substantially gainful employment from the date of his implied claim in 2005 to the present.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Analysis

The Veteran contends that he is unemployable due to the effects of his service-connected disabilities. 

On VA examination in May 2005, the Veteran complained of mild pain with increasing problems with locking in flexion of the left knee predominantly after prolonged sitting.  It was noted that the Veteran used a cane for stability and wore a knee brace to prevent excessive forward motion.  The Veteran reported that he was employed as a long haul driver but had to stop in January 2005 due to safety issues regarding his left knee being stuck in a flexed position and unable to operate a clutch pedal.  Range of motion testing showed flexion of 0 to 130 degrees with locking and extension to zero degrees.  The Veteran was diagnosed with traumatic arthritis of the left knee, residuals manifesting as chronic locking in a flexed position precluding operation of standard shift vehicles caused the Veteran to become unemployed as a truck driver.

In a February 2006 buddy statement, it was stated that the Veteran retired early from his job in 1996 because his back hurt all the time and he could not stay on his feet for the prolonged hours the job required.  The statement also indicated that the Veteran attempted to work several jobs since his retirement, but his back hurt too much and he had to quit working. 

A March 2006 statement from his wife indicated that the Veteran suffered from back pain since his discharge from service.  The statement indicated that the Veteran left his job as a truck driver because he could not depress the clutch.  The statement also indicated that the Veteran had tried other types of employment but is unable to sit or stand from prolonged periods of time without experiencing extreme pain and numbness in his left leg. 

On VA examination in December 2006, it was noted that the Veteran was diagnosed with traumatic arthritis in the left knee, degenerative arthritis in the right knee.  The examiner noted that the Veteran used a cane and brace and that he was unable to stand for more than a few minutes or walk for more than a few yards. 

During an October 2008 and February 2009 VA audiometric examinations, the Veteran stated that his chief hearing complaint was not being able to distinguish words when spoken to.  The situation that caused the greatest difficulty in his ability to hear was anytime there were other sounds in the area.

In his September 2009 hearing, the Veteran testified that he worked as a truck driver for two years and that by June 2005 he did not feel safe operating the truck because he would have problems with his back sitting in the truck and would sometimes have problems pushing the clutch with his left leg.  The Veteran further testified that after he quit driving a truck he went to teach at a community college.  He stated that he only worked there for about a year before having to quit because he could not spend so much time on his feet. 

On VA examination in April 2010, the Veteran reported that he was no longer employed as a truck driver due to knee and back pain.  The examiner noted that the Veteran was able to stand for 15-30 minutes, was unable to walk more than a few yards, and used assistive devices to get around. 

In his Application for Increased Compensation Based on Unemployability, filed in August 2011, the Veteran indicated that he last worked full-time in May 2005, and that his service-connected back and knee disabilities began to affect his full-time employment in January 2005.  The Veteran also indicated that he worked part-time from 2006 to 2007 as a class facilitator and for five weeks in 2010 as a census clerk.  He also reported that he had two years of college.

On VA examination in October 2011, the examiner noted that the occupational effects of the Veteran's service-connected back and knee disabilities included: increased absenteeism, decreased manual dexterity, decreased mobility, difficulty with lifting and carrying, lack of stamina, and pain.  The examiner opined that the Veteran can work part time but is unable to be on his feet for long periods of time.  The examiner also opined that the Veteran cannot work full time as research shows that degenerative joint disease gets worse as a patient gets older.  His usual employment had been as a general foreman for a tradeshow.

On a VA audiological examination in July 2012, the Veteran reported increased difficulties understanding conversational speech.  The examiner opined that the Veteran's hearing loss and tinnitus had significant occupational effects including hearing difficulty.  In a September 2012 VA addendum opinion, the examiner stated that hearing loss alone should not be a barrier to a wide range of employment settings.  The examiner also stated that tinnitus may cause individual difficulty with concentration and ability to hear well but does not preclude an individual from obtaining or maintaining employment.

In an October 2013 letter, the Veteran stated that he retired as a tradeshow foreman in 1996 due to the long hours and walking that caused pain in his legs and lower spine.  He then operated trucks until mid-2005 when he began experiencing difficulty operating the clutch with his legs.  The Veteran indicated that he did contract labor until late 2009.  Due to the pain and the pain medication he was taking, he did not work again until May 2010 when he was hired part time as a census clerk.  He indicated that he turned down a promotion and quit due to the pain and medication he was taking.  He stated that he is in constant pain and has difficulty walking from the parking lot to his doctor's office even with a cane.  

Pursuant to a March 2015 Board remand, the Veteran's claim was referred to the Director of the Compensation and Pension Service.  In a June 2016 opinion, the Director noted that the Veteran consistently reported that he last worked on a full time basis in 2005.  The Director also noted that the Veteran reported working on a part time basis as a facilitator from 2006 to 2007 and for the census bureau for one month in 2010.  The Director noted that VA examination and treatment records do not show any significant problems with hearing loss or tinnitus that would prevent all employment.  It was noted that the Veteran would have difficulty in noisy environments but that he utilizes hearing aids. 

The Director noted that on VA examination in April 2010 the Veteran revealed 110 degrees of left knee flexion and 130 degrees of right knee flexion.  No instability or anklyosis of either knee was shown and the Veteran reported use of a cane, brace, and wheelchair for his knee and lumbar spine.  A VA examination in October 2011 revealed 100 degrees of flexion of the left knee and 120 degrees of flexion of the right knee.  No instability or anklyosis was found.

The Director noted that VA examinations of the lumbar spine in April 2010 and October 2011 revealed a moderate limitation of flexion.  No ankylosis or instability was found.  It was noted that the Veteran had lumbar spine surgery in May 2015 and reported significant improvement in pain and functional of his lumbar spine since then, but no VA examinations were conducted since that date.  The October 2011 VA examiner opined that the Veteran would not be able to work full time due to standing and walking problems related to his bilateral knee and lumbar condition.  The Director determined that the opinion that the Veteran was unable to work due to his service-connected disabilities was not supported by the objective evidence on the examinations or in the available treatment records.  As a result, entitlement to a TDIU on an extraschedular basis was not established.

The Veteran was afforded a VA thoracolumbar examination in August 2016.  The examiner opined that the back condition impacts his ability to work.  The examiner stated that the Veteran's limited range of motion, bilateral lower extremity radiculopathy along with increased pain during prolonged sitting, walking, standing, lifting, pushing, pulling or movement of spine will impact the Veteran's pain level and/or decrease his ability to perform those tasks. 

In a June 2017 letter, a private physician opined that the Veteran is unemployable due to his spine and bilateral leg condition. 

Initially, the Board again notes that the Veteran's combined disability rating of 40 percent for the period between January 13, 2005 and March 14, 2012 and 50 percent for the period between March 15, 2012 and July 24, 2016 does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  Consequently, the only possible avenue of recovery for him would be to establish his entitlement to a TDIU on an extra-schedular basis under the special provisions of § 4.16(b).

As noted above, his claim was referred to Director of the Compensation and Pension Service, and the Director found that the Veteran's service-connected disabilities did not render him unemployable.  Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review of that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C. §§ 511(a), 7104(a); 38 C.F.R. § 4.16(b)).  After considering all relevant evidence of record, the Board concludes that the evidence of record fails to show that the Veteran's service-connected disabilities have rendered him unemployable for the period prior to July 25, 2016. 
In assigning weight to the various medical opinions of record, the Board acknowledges that a May 2006 VA examiner diagnosed the Veteran with traumatic arthritis of the left knee, residuals manifesting as chronic locking in a flexed position precluding operation of standard shift vehicles that caused the Veteran to become unemployed as a truck driver.  The Board also acknowledges that buddy statements in February and March 2006 indicated that the Veteran could not work due to constant knee and back pain with prolonged sitting and standing.  However, the most persuasive evidence of record does not indicate that the Veteran was precluded from performing sedentary or light duty employment due to his service-connected back, knees, hearing loss, and tinnitus.  

The Board also acknowledges that a VA examiner in October 2011 opined that the Veteran would be unable to perform full time work.  The examiner, however, opined that the Veteran could perform part-time work but is unable to be on his feet for long periods of time.  The examiner's opinion does not clearly demonstrate that the Veteran would not be able to perform full-time sedentary work as there was no indication that the Veteran would be unable to sit with the ability to take breaks to stretch his back or knees.  Additionally, the evidence does not reflect that his hearing loss or tinnitus would preclude his ability to communicate in order to maintain gainful employment.  As a result, despite the February and March 2006 buddy statements and the October 2011 VA examiner's opinion, the evidence does not demonstrate that the Veteran's service-connected disabilities precluded all forms of employment prior to July 25, 2016.  As such, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation prior to July 25, 2016.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied for the period prior to July 25, 2016.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

On the contrary, the Board finds that the evidence demonstrates that the Veteran's service-connected disabilities preclude the Veteran from all forms of gainful employment beginning August 24, 2016.  The August 2016 VA examiner opined that the Veteran's service-connected back disability impacted his ability to work.  The examiner opined not only does the Veteran have difficulty with prolonged standing and walking but that the Veteran also has difficulty with prolonged periods of sitting.  The Board finds this opinion as probative evidence that the Veteran is unable to sustain or maintain gainful employment, including a sedentary or light duty job.  

The Board concludes that, based on the opinion provided in the August 2016 VA examination, the criteria under 38 C.F.R. § 4.16(a) for TDIU are met.  After affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's service-connected disabilities, specifically his back and leg disabilities, render him unemployable effective as of the date he was service connected for radiculopathy in his right and left lower extremities, and which brought his combined rating to 70 percent.  Accordingly, an effective date of July 25, 2016 for the grant of TDIU is warranted.  38 C.F.R. § 3.400.

In summary, the preponderance of the evidence is against a finding that the Veteran was rendered unemployable by reason of his service-connected disabilities prior to July 25, 2016.  Therefore, the Veteran is not entitled to a TDIU prior to that date.  However, when resolving all reasonable doubt in favor of the Veteran, the Board finds that a TDIU is warranted beginning July 25, 2016, as the evidence of record indicates that as of that date, the Veteran has been unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

Entitlement to a TDIU for the period prior to July 25, 2016, is denied. 

Entitlement to a TDIU for the period beginning July 25, 2016, is granted. 


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


